PER CURIAM.
This appeal is prosecuted on motion for an appeal under KRS 21.080. The case involves automobile damage claims of the respective parties arising out of a collision when appellant’s automobile, operated by his wife, proceeded onto Kentucky 52 from an intersecting highway. The jury denied recovery on appellees’ counterclaim, and the court directed a verdict for the appellees on the appellant’s (plaintiff’s) claim against them.
We have examined the record', discussed the case, and find no error prejudicial to appellant’s substantial rights.
The motion for an appeal is overruled and the judgment is affirmed.